Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-26 are pending.  
Priority
Instant application 16222935, filed 12/17/2018 claims benefit as follows:

    PNG
    media_image1.png
    47
    253
    media_image1.png
    Greyscale
.
The foreign document is not in English.  
Information Disclosure Statement
All references from the IDS received 12/17/2018, 9/10/2019, and 5/22/2020 have been considered unless marked with a strikethrough.
Restriction Election
	As noted in the response received 5/26/2021, Applicant correctly states that claims 1-18 directed to a composition and claims 19-26 drawn to a device are pending.  Applicant election of Group I claims 1-18 and Compound P1 without traverse is the species is acknowledged.  According to Applicant the compound is found at paragraph [0102] and TABLE 1 of the application.  In addition, Applicant states that claims 1, 4-5, 9, 14, and 16-18 read on the elected species.  Claims 2-3, 6-8, 10-13, 15 are withdrawn as not reading on the elected specie, and claims 19-26 are withdrawn as not reading on an elected specie.
	The structure of the elected specie is as follows:

    PNG
    media_image2.png
    210
    232
    media_image2.png
    Greyscale

The restriction requirement is corrected by the above paragraph and the groupings stated above.  
	If the elected specie is not identified in the art then Examiner will expand his search.
	The elected specie was not identified in the art.
	Examiner expanded his search to the species below.  The expanded species read on claims 1-3, and 8-9.  Claims 4-7, and 10-18 are withdrawn as not reading on an expanded specie.
Claim Rejection -- 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2010205815 (“the ‘815 publication”, made of record on the IDS).
Examiner expanded his search to include the following compounds.
The ‘815 publication teaches compounds 1-6, and 3-9:

    PNG
    media_image3.png
    103
    286
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    157
    208
    media_image4.png
    Greyscale
.
In this case, X1 and X2 = S, O. D is an electron donor, and A is an electron acceptor.  Since there is no structural requirement for A or D the broadest reasonable interpretation (BRI) is that the same substituent would be capable of functioning as either a donor or acceptor.  In this case m = 1 and n = 1.
With respect to claim 2, x = 0 and the attachment is through the carbazole nitrogen and y = 0.
With respect to claim 3, the first carbazole is taught by the structures above.
With respect to claim 8, the first pyridine containing motif is in compound 3-9.
With respect to claim 9, A is a nitrogenous heterocyclic substituent.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Thanh-Tuan Bui et al. (“the Bui article”, made of record on the IDS).
Examiner expanded his search to the following species.
The Bui article teaches:

    PNG
    media_image5.png
    165
    217
    media_image5.png
    Greyscale
.
.  

Claim(s) 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-101585972 (“the ‘972 publication”).
Examiner expanded his search to the following species:

    PNG
    media_image6.png
    149
    477
    media_image6.png
    Greyscale
.
In this case, the electron donor could be the tin or the entirety of the pyridine ring molecule extension attached to the fuses 5-5 ring system.  A or D = carbazole with t-butyl groups, A or D = tin, or entire part of the molecule attached to 5-5 ring, R1 = C1-C20 alkyl, which is in the top row middle structure of instant claim 3.  With respect to claim 9, there is a nitrogenous heterocyclic substituent depending on how A or D is defined.

Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites various values for R1-R4 which have defined structure.  However, the claim also allows for “derivative groups” of different substituents.  It is unclear what the metes and bounds of the structure of these groups are.  For example, can one attach a fullerene to one of these groups and it be a derivative? If one heats carbazole to high temperatures there could be break down products, and all of these could be derivatives of carbazole.  This rejection can be overcome by removing the multiple instances of  “derivative” from the claim.

Conclusions
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.